Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 35 is objected to because of the following informalities:  Starting on line 2 of the claim “movement to expected tooth movement” is believed to be in error for          --movement to an expected tooth movement--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, 11-12, and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has amended claim 1 to include the limitation “assessing health of the teeth based on the determined mechanical impedance of the teeth”, however, support for the limitation cannot be found in the originally filed disclosure. In published paragraph 207 of the application the applicant has support for “The resulting mechanical impedance data may then be used to assess the health of the tooth movement”, but not the health of the teeth as now claimed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 35, it is unclear what the applicant is claiming with respect to the limitation “expected tooth movement based on force acting on the teeth from the treatment plan”. It is not clear what the force acting on the teeth is since the determined force is the force acting on the teeth. For examination purposes, it is believed to be a predicted force, such as the expected range of force claimed in claim 1, however, the applicant should amend the claim to clarify. 
In independent claim 15, the applicant claims “receiving sensor data from one or more sensors of an orthodontic appliance” and “the sensor data related to forces”. Therefore, the limitation of claim 38 including “generating sensor data indicated of press, force, or press and force” is unclear. It is noted that the applicant has claimed the data received is related to force data. For examination purposes, the limitation is being interpreted as the same as the force data of the independent claim.
With respect to claim 39, the limitation regarding the appliance “includes one or more pressure, force, or pressure and force sensors” is unclear with respect to the limitation of receiving sensor data from one or more sensors in the appliance as claimed in claim 15. For examination purposes, the sensors of claim 15 are being interpreted as the claimed sensors of claim 39, such that the sensors are being further limited to be force and/or pressure sensors. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alauddin et al. (2017/0056131) in view of Takuno (5,680,874) in view of Wen (2017/0100214).
Alauddin teaches a method of modifying an orthodontic treatment plan, the method comprising receiving sensor data from one or more sensors on an orthodontic appliance (pars. 11, 13, 39, 65 abstract), determining force acting on the teeth based on the sensor data (pars. 11, 13, 39, 65 abstract), comparing the determined force acing on the tooth to expected force acting on the teeth from the treatment plan (pars. 64-68, such that the expected force is the force within the predetermined range) and making decisions regarding the treatment (see abstract, fig. 13, pars. 66-67). It is noted that Alauddin teaches the invention as substantially claimed and discussed above, including making a decision about the treatment if the force applied to the tooth is not within the determined range, however, does not specifically teach modifying the treatment plan and further determining mechanical impedance of the teeth based on the sensor data and assessing health of the teeth based on the determined mechanical impedance of the teeth.
Takuno teaches a method for use during orthodontic treatment (col. 1, ll. 10-18) comprising receiving sensor data from one or more sensors from an orthodontic device, determining mechanical impedance of the teeth based on the sensor data and assessing health of the teeth based on the determined mechanical impedance of the teeth (col. 1, ll. 65-67, col. 3, ll. 30-38, col. 4, ll. 35-48, col. 5, ll. 3-5, 26-27, col. 6, ll. 12-30, such that the probe is an orthodontic device since it is used during an orthodontic treatment). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of receiving sensor data from sensors on the orthodontic appliance as taught by Alauddin to include sensor data related to the mechanical impedance of the teeth as taught by Takuno in order to ascertain the conditions of the teeth for enhanced orthodontic therapy planning.  Alauddin/Takuno teaches the invention as substantially claimed and discussed above, however, does not specifically teach modifying the treatment plan
Wen teaches a method of modifying an orthodontic treatment plan including comparing determined data to expected data and modifying the treatment plan if the determined data does not match an expected data for the treatment plan (par. 154). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the method of Alauddin/Takuno with the step of modifying the treatment plane when the determined value is not within the expected value as taught by Wen in order to ensure the desired tooth movement without harming the tooth, gums and root in the process due to a force being too high.
With respect to claim 3, Alauddin further teaches wherein receiving sensor data comprises receiving measurement of force applied to one or more teeth by the appliance using one or more force sensors of the appliance (see abstract, par. 39).
With respect to claim 6, Alauddin further teaches wherein the force sensor data comprises pressure measurements (see abstract, pars. 64-66).
With respect to claim 11, Alauddin/Takuno teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein modifying the treatment plan comprises replacing one or more stages with one or more new stages based on the determined force acing on the teeth. 
Wen teaches the method wherein modifying the treatment plan comprises replacing one or more stages with one or more new stages based on the determined data of the teeth (see pars. 151-154, the treatment plan is adjusted for the next set of appliance, therefore, at least one additional stage is added, such that the alter plan for the next appliance is an additional state, not originally planned). It would have been obvious to one having ordinary skill in art to modify the method of Alauddin/Takuno when the force determined on the tooth is not as expected with the step of modifying the treatment plan by replacing a stage with a new stage based on the determined data as taught by Wen in order to ensure the desired tooth movement without harming the tooth, gums and root in the process due to a force being too high.
With respect to claim 36, Alauddin teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein determining the mechanical impedance of the teeth comprises receiving force data and acceleration 
Takuno teaches the method wherein determining the mechanical impedance of the teeth comprises receiving force data and acceleration data from the one or more sensors and correlating the force data and the acceleration data over time (see abstract, col. 4, ll. 35-48, 60-66). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of receiving sensor data from sensors on the orthodontic appliance as taught by Alauddin to include sensor data related to the mechanical impedance of the teeth as taught by Takuno in order to ascertain the conditions of the teeth for enhanced orthodontic therapy planning.

Claims 15, 17, 20-21, 23 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alauddin et al. (2017/0056131) in view of Wen (2017/0100214) in view of Popa-Simil et al. (2015/0216641).
With respect to claim 15, Alauddin teaches a method of modifying an orthodontic treatment plan, the method comprising receiving sensor data from one or more sensors of an orthodontic appliance (par. 65), determining a range of expected force values for the one or more sensors form the orthodontic treatment plan (par. 64), comparing the determined expected force values to the sensor data for each of the one or more sensors and making decisions regarding the treatment plan if the sensor data does not match the determined expected force valves (see abstract, pars. 64-67, fig. 13).  Alauddin teaches the invention as substantially claimed and discussed above, including making a decision about the treatment if the force applied to the tooth is not within the 
Wen teaches a method of modifying an orthodontic treatment plan including comparing determined data to expected data and modifying the treatment plan if the determined data does not match an expected data for the treatment plan (par. 154). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the method of Alauddin with the step of modifying the treatment plane when the determined value is not within the expected value as taught by Wen in order to ensure the desired tooth movement without harming the tooth, gums and root in the process due to a force being too high. Alauddin/Wen teaches the invention as substantially claimed and discussed above including Wen further teaches the alinger 540 applying force to attachments 544 on the teeth (see fig 18, par. 280), however, does not specially teach the sensor data is related to force applied to the alinger attachments on a patient’s teeth.
Popa-Simil teaches a method of modifying an orthodontic treatment plan comprising receiving sensor data from one or more sensor of an orthodontic appliance, the sensor data related to force applied to one or more attachment on a patient’s teeth (see abstract, pars. 27, 60, such  that the cover with the sensor is the appliance and the bracket is the attachment). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the sensor data related to the forces applied to the teeth as taught by Alauddin/Wen with the sensor data 
 With respect to claim 17, Alauddin further teaches wherein receiving sensor data comprises receiving measurement of force applied to one or more teeth by the appliance using one or more force sensors of the appliance (see abstract, par. 39).
With respect to claim 20, Alauddin further teaches wherein the force sensor data comprises pressure measurements (see abstract, pars. 64-66).
With respect to claim 21, Alauddin further teaches wherein determining the range of expected values for the one or more sensors comprises calculating the range or expected values from a stage of the treatment plane correspond to the orthodontic appliance (pars. 7, 64).
With respect to claim 23, Alauddin teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein modifying the treatment plan comprises replacing one or more stages with one or more new stages based on the determined force acing on the teeth. 
Wen teaches the method wherein modifying the treatment plan comprises replacing one or more stages with one or more new stages based on the determined data of the teeth (see pars. 151-154, the treatment plane is adjusted for the next set of appliance, therefore, at least one additional stage is added, such that the alter plan for the next appliance is an additional state, not originally planned). It would have been obvious to one having ordinary skill in art to modify the method of Alauddin when the force determined on the tooth is not as expected with the step of modifying the treatment plan by replacing a stage with a new stage based on the determined data as 
With respect to claim 38, Alauddin teaches the method comprising generating sensor data indicative of pressure between the appliance and the teeth (see abstract). Alauddin/Wen teaches the invention as  substantially claimed and discussed above including the orthodontic appliance applying pressure\force on aligner attachments (see detailed discussion above with respect to claim 15), however, does not specifically teach the sensor data is indicated of the pressure and/or force between the appliance and the attachments on the teeth. 
Popa-Simil teaches the method as discussed above wherein the sensor data is indicative of force applied to one or more attachment on a patient’s teeth (see abstract, pars. 27, 60, such  that the cover with the sensor is the appliance and the bracket is the attachment). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the sensor data related to the forces applied to the teeth as taught by Alauddin/Wen with the sensor data related to the force applied to the alinger attachment on teeth in order to prevent against excessive force applied to the attachments.
With respect to claim 39, Alauddin/Wen teaches the invention as substantially claimed and discussed above including the orthodontic applied including one more pressures sensors (see detailed discussion above), however, does not specifically teach the one or more sensors within receptacles shaped to receive the one or more alinger attachments.
Popa-Simil teaches the one or more sensors within receptacles shaped to receive the one or more alinger attachments (see figs. 3-4, abstract, pars. 27, 60). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify appliance with the sensors as taught by Alauddin/Wen with the appliance having the sensors within receptacles shaped to receive the attachments as taught by Popa-Simil in order to prevent against excessive force applied to the attachments.


Claims 2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alauddin et al. (2017/0056131)  in view of Takuno (5,680,874)  in view of Wen (2017/0100214) as applied to claim 1 above, and further in view of Murphy et al. (2017/0252140).
Alauddin/Takuno/Wen teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein receiving the sensor data comprises receiving the sensor data in a processor that is on the orthodontic appliance, wherein when determining the force acting on the teeth based on the sensor data comprises identifying a direction of force acting on one or more teeth based on the sensor data, and wherein determining force comprises identifying a rotation of one or more tooth bases on the sensor data.
Murphy teaches with respect to claim 2, wherein the sensor data comprises receiving the sensor data in a processor that is one the orthodontic appliance (pars. 49, 55 and 56). It would have been obvious to one having ordinary skill in the art before the 
Murphy teaches with respect to claim 7, a method comprising wherein determining force acting on the teeth based on the sensor data comprises identifying a direction of force acting on one or more teeth based on the sensor data (see pars. 52 and 57 regarding motion sensor to monitor changes in the position of the teeth and pressure sensors to detect pressure on the teeth, therefore, the sensor data includes determining the force acting on the tooth and the direction of the force, such that the change in position is detected, therefore, the direction of the force is known based on the direction of the tooth movement). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the sensor of Alauddin/Takuno/Wen with the sensor which identifies the direction of force as taught by Murphy in order to ensure the proper forces being applied to the teeth to achieve the desired outcome.  
With respect to claim 8, it is noted that Alauddin teaches applying a force to the tooth to rotate the tooth (par. 5), however, does not specifically teach determining force comprises identifying a rotation of one or more teeth based on the sensor data.
Murphy teaches determining force and position of a tooth based on the sensor data (par. 57 regarding the sensor for detecting force and movement of the tooth/teeth), therefore, it is noted that it would have been obvious to one having ordinary skill in the art at the time of the invention to the prior art of Murphy would identify a rotation of one or more teeth since it is noted that rotation of a tooth is a known movement and Murphy .   

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alauddin et al. (2017/0056131) in view of Wen (2017/0100214) in view of Popa-Simil et al. (2015/0216641) as applied to claim 1above, and further in view of Murphy et al. (2017/02520140).
Alauddin/Wen/Popa-Simil teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein receiving the sensor data comprises receiving the sensor data in a processor that is on the orthodontic appliance. 
Murphy teaches with respect to claim 16, wherein the sensor data comprises receiving the sensor data in a processor that is one the orthodontic appliance (pars. 55 and 56).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the sensor taught by Alauddin/Wen with the sensor for measuring force/pressure and motion/position and the processor on the sensor as taught by Murphy in order track the movement of the teeth caused by the force applied to the teeth and to allow for at least partial processing of the information on the sensor.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alauddin et al. (2017/0056131) in view of Takuno (5,680,874) in view of Wen (2017/0100214) as applied to claim 1 above, and further in view of Erfinder (WO 03/096922).
Alauddin/Takuno/Wen teaches the invention as substantially claimed and discussed above, including a force sensor (see discussion above), however, does not specifically teach the receiving sensor data comprises receiving measurement of torque one or more teeth by the appliance.
Erfinder teaches a method of orthodontic treatment wherein receiving sensor data comprises receiving measurement of torque one or more teeth by the appliance (see abstract, “the sensor device....torques that are actually acting on the tooth’). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sensor of Alauddin/Takuno/Wen to include the sensor data including torque data in order to enable the orthodontist to take into account the data during the treatment in order to ensure the desired force are being appliance to the tooth.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alauddin et al. (2017/0056131) in view of Wen (2017/0100214) in view of Popa-Simil et al. (2015/0216641) as applied to claim 15 above, and further in view of Erfinder (WO 03/096922).
Alauddin/Wen/Popa-Simil teaches the invention as substantially claimed and discussed above, including a force sensor (see discussion above), however, does not 
Erfinder teaches a method of orthodontic treatment wherein receiving sensor data comprises receiving measurement of torque one or more teeth by the appliance (see abstract, “the sensor device....torques that are actually acting on the tooth’). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sensor of Alauddin/Wen/Popa-Simil to include the sensor data including torque data in order to enable the orthodontist to take into account the data during the treatment in order to ensure the desired force are being appliance to the tooth.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alauddin et al. (2017/0056131) in view of Takuno (5,680,874) in view of Wen (2017/0100214) as applied to claim 1 above, and further in view of Wu (2010/0151404).
Alauddin/Takuno/Wen teaches the method as substantially claimed and discussed above including modifying the treatment, however, does not specifically teach the modification includes replacing one or more stages with a new one or more stages.
Wu teaches a method of modifying an orthodontic treatment plan including
 replacing stages of the plan with new stages (par. 44, “a new planned path to go form the current teeth arrangement to the target teeth arrangement can be recreated”, see fig. 3 “revise/modify treatment plan). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify .


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alauddin et al. (2017/0056131) in view of Wen (2017/0100214) in view of Popa-Simil et al. (2015/0216641) as applied to claim 15 above, and further in view of Wu (2010/0151404).
Alauddin/Wen/Popa-Simil teaches the method as substantially claimed and discussed above including modifying the treatment, however, does not specifically teach the modification includes replacing one or more stages with a new one or more stages.
Wu teaches a method of modifying an orthodontic treatment plan including replacing stages of the plan with new stages (par. 44, “a new planned path to go form the current teeth arrangement to the target teeth arrangement can be recreated”, see fig. 3 “revise/modify treatment plan). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Alauddin/Wen/Popa-Simil with the step of replacing one or more stages with a new one or more stages as taught by Wu in order to achieve the desired tooth arrangement in an efficient manner.
Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims along with overcoming the new matter rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  The method further comprising estimating tooth movement based on the determined force acting on the teeth and comparing the estimated tooth movement to an expected tooth movement based on an estimated force acting on the teeth from the treatment plan in combination with the other claimed limitations. 
The method wherein receiving sensor data from the one or more sensors includes triggering a switch in the orthodontic appliance when one or more electrodes contact the one or more alinger attachments on the patient’s teeth in combination with the other claimed limitations. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive. The applicant argues that the prior art of Alauddin and Wen do not teach the new limitation of determining a mechanical impedance as now claimed, however, the prior art of Takuno has been cited to teach the claimed limitations and therefore the applicants arguments are moot.
The applicant further argues that the prior art of Alauddin and Wen do not teach the method wherein the sensor data is related to force applied to one or more aligner attachments on a patient’s tooth, however, it is noted that the prior art of Popa-Simil has been cited to teach the new limitations, therefore, the applicants arguments are moot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Alauddin et al. (2018/0177570) has been cited to teach the use of electrodes within a dental applicant to trigger a switch upon contact (pars. 36, 38, 40).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/27/2021